Citation Nr: 1012406	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  07-12 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to automobile and adaptive equipment or to 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to February 
1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2006 rating decision in which the RO, inter 
alia, denied entitlement to automobile and adaptive 
equipment or adaptive equipment only.  In May 2006, the 
Veteran filed a notice of disagreement (NOD).  A statement 
of the case (SOC) was issued in January 2007, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in April 2007.


FINDINGS OF FACT

1.  All notification and development actions needed to 
fairly adjudicate the claim on appeal have been 
accomplished.

2.  The Veteran has not suffered the loss or permanent loss 
of use of one or both feet or one or both hands, permanent 
impairment of vision of both eyes, or ankylosis of one or 
both knees or one or both hips, due to service-connected 
disability.


CONCLUSION OF LAW

The criteria for certification for automobile and adaptive 
equipment, or adaptive equipment only, are not met.  38 
U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.350, 
3.808 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request that a claimant provide any 
pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in an August 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information 
and evidence was needed to substantiate his claim for  
automobile and adaptive equipment or adaptive equipment 
only.  This letter also informed the Veteran of what 
information and evidence must be submitted by the appellant 
and what information and evidence would be obtained by VA.  
The February 2006 rating decision reflects the initial 
adjudication of the claim after issuance of this letter.  
Hence, the August 2005 letter-which meets Pelegrini's 
content of notice requirements-also meets the VCAA's timing 
of notice requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records and the reports of September 2005, August 
2007, and August 2008 VA examinations.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record in 
connection with this claim is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there 
is additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance in an 
amount not exceeding the amount specified in 38 U.S.C.A. § 
3902 (including all State, local, and other taxes where such 
are applicable and included in the purchase price) and of 
basic entitlement to necessary adaptive equipment will be 
made where the claimant meets the requirements of paragraphs 
(a), (b) and (c) of this section.

(a) Service.  The claimant must have had active military, 
naval or air service.  (b) Disability.  (1) One of the 
following must exist and be the result of injury or disease 
incurred or aggravated during active military, naval or air 
service; (i) Loss or permanent loss of use of one or both 
feet; (ii) Loss or permanent loss of use of one or both 
hands; (iii) Permanent impairment of vision of both eyes: 
Central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20° in the better eye; (iv) For adaptive 
equipment eligibility only, ankylosis of one or both knees 
or one or both hips.  See 38 C.F.R. § 3.808 (Automobiles or 
other conveyances; certification.)

Loss of use of a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of balance, 
propulsion, etc., could be accomplished equally well by an 
amputation stump prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 
4.63.

Automobile adaptive equipment may be authorized if the Under 
Secretary for Health or designee determines that such 
equipment is deemed necessary to insure that the eligible 
person will be able to operate the automobile or other 
conveyance in a manner consistent with such person's safety 
and so as to satisfy the applicable standards of licensure 
established by the State of such person's residency or other 
proper licensing authority.  (a) Persons eligible for 
adaptive equipment are: (1) Veterans who are entitled to 
receive compensation for the loss or permanent loss of use 
of one or both feet; or the loss or permanent loss of use of 
one or both hands; or ankylosis of one or both knees, or one 
or both hips, if the disability is the result of injury 
incurred or disease contracted in or aggravated by active 
military, naval or air service.  (2) Members of the Armed 
Forces serving on active duty who are suffering from any 
disability described in paragraph (a)(1) of this section 
incurred or contracted during or aggravated by active 
military service are eligible to receive automobile adaptive 
equipment.  (b) Payment or reimbursement of reasonable costs 
for the repair, replacement, or reinstallation of adaptive 
equipment deemed necessary for the operation of the 
automobile may be authorized by the Under Secretary for 
Health or designee.  See 38 C.F.R. § 17.156 (Eligibility for 
automobile adaptive equipment).

Considering the claim for automobile and adaptive equipment 
or adaptive equipment only in light of the above, the Board 
finds that the claim must be denied..

The Veteran's service-connected disabilities are type II 
diabetes mellitus with onychomycosis pedis, both feet (rated 
as 40 percent disabling); diabetic retinopathy associated 
with type II diabetes mellitus with onychomycosis pedis, 
both feet (rated as 30 percent disabling); peripheral 
neuropathy, right lower extremity associated with type II 
diabetes mellitus with onychomycosis pedis, both feet (rated 
as 30 percent disabling); and peripheral neuropathy, left 
lower extremity associated with type II diabetes mellitus 
with onychomycosis pedis, both feet (rated as 30 percent 
disabling).

The Veteran asserts that he had foot drop and should be 
entitled to automobile and adaptive equipment or adaptive 
equipment only.

In relation to the matter at hand, the Board will discuss 
the potentially relevant service-connected disabilities.  
These include peripheral neuropathy of each lower extremity 
and diabetic retinopathy.

Here, there is no actual loss of the feet.  The Veteran is 
contending that he should be eligible for this benefit based 
upon his foot drop.  Therefore, the Board will consider 
whether the Veteran has the loss of use of one or both feet.

During his September 2005 VA examination, the Veteran 
reported that he had loss of touch sensation in each of his 
legs and feet.  He complained of tingling, burning, and pain 
in each foot.  The diagnosis was diabetic peripheral 
neuropathy of the lower extremities with loss of touch, 
pain, and vibration sensation from below the knees to the 
feet.

The evidence certainly shows the Veteran had foot drop of 
each foot, as indicated in various VA outpatient records, 
including a December 2006 treatment report.  However, that 
treatment record also indicated that the Veteran ambulated 
without any assistance.  He did not use a cane or a walker 
and was able to drive a car and climb stairs, both with some 
difficulty.

In August 2007, the Veteran underwent VA examination.  He 
then complained of numbness, tingling, and burning in his 
lower extremities.  He wore foot braces to ambulate because 
he was diagnosed with bilateral foot drop.  Although he 
ambulated without a cane or a walker, he needed the foot 
braces.  He had significant difficulty in driving due to the 
loss of sensation in his feet.  The diagnosis was moderate 
to severe impairment of both lower extremities because of 
bilateral foot drop and constant neuropathic pain in both 
lower extremities.  He had weakness in key muscles used for 
ambulation.  Therefore, there was partial loss of function 
of both lower extremities, which affected his activities of 
daily living, including driving.

In August 2008, the Veteran underwent VA examination.  He 
had muscle weakness but no atrophy in the lower extremities.  
He used molded plastic braces due to his foot drop, for 
improved stability.  On examination, his gait was slow and 
unsteady.  He used a cane when away from home.  The 
diagnosis was diabetic peripheral neuropathy of the right 
and left lower extremities.  The examiner opined that the 
Veteran did not have complete loss of use of both lower 
extremities.  He did not have complete paralysis of the 
common peroneal nerve.  There was foot drop and slight droop 
of the first phalanges of all toes.  He could dorsiflex the 
feet but could not extend or dorsiflex the proximal 
phalanges of the toes.  Adduction was weakened, and 
anesthesia covered the entire dorsum of the foot and toes.

The above-cited objective evidence does not reflect evidence 
of loss of use of one or both feet.  Although the Veteran 
has moderate to severe peripheral neuropathy and foot drop 
of the lower extremities, he had been able to walk unaided, 
despite complaints of unsteadiness.  While he now uses a 
cane, as indicated during the most recent VA examination, he 
does not use it at home and was able to ambulate slowly 
without it.  Furthermore, despite his foot drop, the 
Veteran's use of the foot braces has added stability to his 
gait.  As noted above, loss of use of a foot exists when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below knee with use of a suitable prosthetic 
appliance.  Here, while the Veteran certainly has impairment 
of function of his feet, he has been to ambulate and 
dorsiflex his feet.  The foregoing facts clearly demonstrate 
that the peripheral neuropathy of the extremities has not 
resulted in loss of use of either foot.

While the Veteran has not contended that his vision requires 
the use of an automobile with adaptive equipment, , since he 
is in receipt of service connection for diabetic 
retinopathy, the Board will consider this disability in 
light of the vision requirement noted above..

Numerous VA ophthalmological records, dated from April 2005 
to July 2007, are associated with the claims file.  These 
records reflect that the Veteran's corrected visual acuity 
has always been shown to be better than 20/200 in the better 
eye.  The June 2007 VA outpatient record, which demonstrates 
that, at worst, the Veteran's visual acuity was 20/400 in 
the right eye and 20/30 in the left eye.

Furthermore, while records beginning in March 2007 show that 
the Veteran had gross visual fields that were constricted in 
the right eye, it was always shown to be full in the left 
eye.  Therefore, there is no evidence of a field defect in 
the Veteran's better eye.

Because the evidence fails to reflect the permanent loss of 
use of either foot or either hand and because there is no 
permanent impairment of vision of both eyes, the Veteran is 
not entitled to financial assistance in acquiring an 
automobile or other conveyance and adaptive equipment, or 
adaptive equipment only.  See 38 U.S.C.A. § 3902(a) & (b); 
38 C.F.R. § 3.808(b)(1).

Further, while the Veteran may be entitled to adaptive 
equipment if he is entitled to VA compensation for ankylosis 
of one or both hips or knees (see 38 U.S.C.A. § 3902(b)(2) 
and 38 C.F.R. § 3.808(b)(1)(iv)), here, none of his service-
connected disabilities is related to ankylosis of either hip 
or knee.  As such he is not eligible for financial 
assistance in the purchasing of adaptive equipment on the 
basis of ankylosis of one or both hips or knees.  Id.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the 
appellant and those of his representative, advanced on his 
behalf..  However, neither individual is shown to have the 
medical training or expertise to provide probative evidence 
on the medical matters upon which this claim turns.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998);  (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge").  As such, the lay assertions 
in this case are not considered equally as, or more, 
persuasive than the medical evidence and clinical findings 
which, as indicated above, do not support the claim.  

For all the foregoing reasons, the Board finds that the 
claim for automobile with adaptive equipment or adaptive 
equipment alone must be denied.  In reaching this 
conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

ORDER

The claim for automotive and adaptive equipment or adaptive 
equipment only is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


